Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-16-1997

In Re: Henry Fegeley
Precedential or Non-Precedential:

Docket 96-5428




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"In Re: Henry Fegeley" (1997). 1997 Decisions. Paper 158.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/158


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
           UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT




                   No. 96-5428
                In Re: Henry Fegeley


  The following modifications have been made to the Court's opinion issued on July 8, 1997 in
the above-entitled appeal and will appear as part of the final version of the opinion:


  In the above reference slip opinion, on page 3, after the second line please insert roman
numeral "I."

   On page 3, fourth full paragraph, line 3, insert the word "by" between the words "with the."

   On page 3, fifth full paragraph, line 4, insert "26" before "I.R.C."

   On page 5, roman numerals "I" and "II" should be changed to "II" and "III" respectively.

   On page 9, roman numeral "III" should be changed to "IV."

   Also please note that on page 6, line 4, page 7, line 16, and page 9, line 10, the single quote
should appear before the double quote.


                          /s/ P. Douglas Sisk,
                                 Clerk




July 16, 1997